Citation Nr: 0739153	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  00-10 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for esophageal stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2007) and 38 C.F.R. § 
20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2004, the veteran requested, among other things, "a 
hearing before the Travel Board located here in the Albany 
area."  The RO replied in June 2004 that it was "at this 
time certifying your case for a Travel Board hearing."  
Nonetheless, the veteran's claims folder was transferred to 
the Board in December 2006 without such a hearing having been 
scheduled.

In January 2007, the veteran requested a video conference 
hearing be held with a Board Member at the Albany, New York 
VA.  The veteran was scheduled for a Central Office hearing 
in Washington, D.C., on May 22, 2007.  In a March 2007 
letter, the veteran's representative asked that the hearing 
be conducted via video conference from the Albany VA because 
the veteran was unable to travel to Washington, D.C. or to 
the New York RO due to the severity of his physical 
disability.  

The veteran was later scheduled for a video conference 
hearing before a member of the Board of Veterans' Appeals 
originating from the New York RO on October 22, 2007.  The RO 
notified the veteran by a letter dated August 2007 of his 
hearing scheduled for October 22, 2007.  On October 8, 2007 
the veteran indicated that due to physical and financial 
reasons it would be difficult, if not impossible for him to 
appear before the Board in New York or Washington, D.C., and 
again requested a Board hearing via video conference from the 
Albany, New York VA.

The veteran has consistently asked for a hearing before the 
Board conducted via videoconference procedures from Albany, 
New York.  The Board finds that there is precedent in the 
conduct of video hearings set up between the New York RO and 
its Albany office.  Therefore, the case is REMANDED for the 
following action:

Reschedule the appellant for a hearing 
before a Veterans Law Judge via video 
conference between the New York RO and 
the Albany office, following the usual 
procedures under 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2007) and 38 C.F.R. 
§§ 20.705, 20.707 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



